Third District Court of Appeal
                               State of Florida

                       Opinion filed October 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1462
                       Lower Tribunal No. 19-20017
                          ________________


                        Michael Pulwer, et al.,
                                 Petitioners,

                                     vs.

                     Pearl Brothers, LLC, et al.,
                               Respondents.



     A Case of Original Jurisdiction – Mandamus.

       Simon, Schindler & Sandberg, LLP, and Roger J. Schindler; Law
Offices of Kent Harrison Robbins, P.A., and Kent Harrison Robbins, for
petitioners.

    Carlson & Associates, P.A., and Curtis Carlson, and Joseph
Muzaurieta, for respondents.


Before EMAS, LINDSEY, and BOKOR, JJ.

     PER CURIAM.
      Petitioners Michael Pulwer and 7020 NW 72nd Avenue, LLC,

(Defendants below), seek mandamus relief from an order denying their

Motion to Strike Uniform Trial Order Setting Cause for Jury Trial. Petitioners

argue trial was set in violation of Florida Rule of Civil Procedure 1.440

because the action is not yet at issue. An action is at issue and ready to be

set for trial “after any motions directed to the last pleading served have been

disposed of or, if no such motions are served, 20 days after service of the

last pleading.” Fla. R. Civ. P. 1.440(a). Here, there are two pending motions

to dismiss directed at the operative complaint. Accordingly, the order setting

the cause for jury trial was entered in violation of Rule 1.440.

      Because we are bound by Ludeca, Inc. v. Alignment & Condition

Monitoring, Inc., 276 So. 3d 475 (Fla. 3d DCA 2019), we are compelled to

grant the Petition for Writ of Mandamus and quash the trial court’s order

setting the cause for trial. See also Gawker Media, LLC v. Bollea, 170 So.

3d 125, 130 (Fla. 2d DCA 2015) (“Indeed, a trial court’s obligation to hew

strictly to [Rule 1.440’s] terms is so well established that it may be enforced

by a writ of mandamus compelling the court to strike a noncompliant notice

for trial or to remove a case from the trial docket.”).




                                        2
     Petition granted. 1




1
 We withhold issuance of the formal writ because we are confident the lower
court will comply.

                                    3